 Case 2:20-cv-11031-DOC-SK Document 27 Filed 09/10/21 Page 1 of 3 Page ID #:166


1    Michael S. Adler, SBN 190119
      Email: madler@ta-llp.com
2    Joel M. Tantalo, SBN 206096
      Email: jtantalo@ta-llp.com
3    TANTALO & ADLER LLP
     1801 Century Park East, Suite 2400
4    Los Angeles, CA 90067-2326
     Phone: (310) 734-8695
5    Fax: (310) 734-8696
6    Attorneys for Plaintiff
     Carbon Chemistry Ltd.
7

8

9                          UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12
     CARBON CHEMISTRY LTD., a                    CASE NO. 2:20-cv-11031-DOC
13   Colorado Corporation,
14                       Plaintiff,              JUDGMENT
15   vs.
16   ALBERT TRISTAN BANOUN, d/b/a
     Iris Lab Solutions, and DOES 1-10,
17
                         Defendants.
18

19

20

21

22

23         The Court having granted the Application of Plaintiff Carbon Chemistry Ltd. for
24   a default judgment on September 8, 2021, and the evidence presented having been
25
     fully considered, and a decision having been duly rendered,
26

27

28



                                          JUDGMENT
 Case 2:20-cv-11031-DOC-SK Document 27 Filed 09/10/21 Page 2 of 3 Page ID #:167


1          IT IS ORDERED AND AJUDGED that Plaintiff Carbon Chemistry Ltd. is
2
     entitled to a permanent injunction against Defendant Albert Tristan Banoun d/b/a Iris
3

4    Lab Solutions and his agents, employees, successors, and assigns, and anyone acting in

5    concert with any of the same (the “Enjoined Parties”) as follows:
6
                 a. The Enjoined Parties are permanently prohibited from directly or
7

8                    indirectly infringing, contributing to the infringement, or inducing the
9                    infringement of the MAGSIL-PR®, T-5®, and/or T-41® trademarks
10
                     owned by Carbon Chemistry Ltd. (the “CC Marks”), including using the
11

12                   CC Marks or any other confusingly similar designation likely to cause
13                   confusion as to the source, origin, sponsorship, or affiliation of the
14
                     Enjoined Parties or the products of the Enjoined Parties with those of
15

16                   Plaintiff.
17               b. The Enjoined Parties are permanently enjoined from using the CC
18
                     Marks in connection with any business of the Enjoined Parties relating
19

20                   to the manufacture, sale, or distribution of chemicals and chemical
21
                     solvents.
22
                 c. The Enjoined Parties are ordered to remove and deliver to Plaintiff for
23

24                   destruction all advertising and other materials incorporating the CC
25
                     Marks or any other confusingly similar designation.
26
                 d. The Enjoined Parties are ordered to remove any advertising of any
27

28                   product using the CC Marks or any other confusingly similar marks

                                               1
                                           JUDGMENT
 Case 2:20-cv-11031-DOC-SK Document 27 Filed 09/10/21 Page 3 of 3 Page ID #:168


1                  from Facebook, Instagram, or any other website or social media
2
                   platform or otherwise remove it from public accessibility and visibility,
3

4                  and are permanently enjoined from re-activating or otherwise utilizing

5                  the CC Marks or other confusingly similar marks from Facebook,
6
                   Instagram, or any other website or social media platform.
7

8         2. Plaintiff Carbon Chemistry Ltd. is further entitled to statutory damages against
9            Defendant Albert Tristan Banoun pursuant to 15 U.S.C. § 1117(c)(1)-(2)
10
             $35,000 for each counterfeit mark for the use of the marks T-41® and T-
11

12           5® owned by Carbon Chemistry Ltd. which are registered on the principal
13           register of the United States Patent and Trademark Office, for a total amount
14
             of $ 75,000 due from Defendant Banoun to Plaintiff Carbon Chemistry Ltd.
15

16        3. Plaintiff Carbon Chemistry is further entitled to attorneys’ fees pursuant to 15
17           U.S.C. § 1117(a) in the amount of $ 13,982 due from Defendant Banoun to
18
             Plaintiff Carbon Chemistry Ltd.
19

20   DATED: September 10, 2021
21

22                                        By:________________________________
                                                        David O. Carter
23
                                                     United States District Judge
24

25

26

27

28

                                              2
                                          JUDGMENT
